Citation Nr: 0413020	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-04 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for decreased vision 
(claimed as visual defect in eyes).  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1980. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The medical evidence of record shows that decreased 
visual acuity or refractive error of the right eye and left 
eye was not caused by a disease or injury to the veteran's 
eyes during military service.


CONCLUSION OF LAW

Decreased vision (claimed as visual defect in eyes) was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2003, the Board remanded the veteran's claim to the 
RO for the RO's initial consideration of additional medical 
evidence obtained by the Board pursuant to the veteran's 
request ("Additionally Obtained Evidence Response Form 
(903(b)) Letter" dated in June 2003).  The Board also 
instructed the RO to ensure that all the notification 
requirements and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) were taken.  On Remand, the RO considered the 
additional medical evidence, continued the denial of the 
claim, and issued a Supplemental Statement of the Case (SSOC) 
on the issue in January 2004.  As discussed in detail below, 
the Board further notes that the RO complied with the VCAA.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's August 2003 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in March 2001, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Moreover, in correspondence received by the RO in 
February 2004, the veteran requested forwarding of his case 
to the Board and indicated that he had stated his case 
completely.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  


In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2001 rating decision, April 2002 Statement of the Case (SOC), 
and January 2004 SSOC, which together provided the veteran 
with notice as to the evidence needed to substantiate his 
claim and the reasons the claim was denied.  The SOC provided 
the veteran with notice of all the law and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VA 
treatment records.  The veteran was afforded a VA examination 
in March 2003.  The veteran requested a Travel Board hearing, 
but withdrew this request in a written statement received by 
the RO in November 2002.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

The October 1961 service enlistment examination report shows 
that the eye examination revealed distant uncorrected visual 
acuity of 20/25 in the right eye and left eye and distant 
corrected visual acuity of 20/20 in the right eye and left 
eye.  Uncorrected near vision was to J(Jaeger)1-which 
corresponded roughly to normal, or 20/20, near vision.  See 
Dorland's Illustrated Medical Dictionary 864, 1699 (27th ed. 
1988).  Eye examinations conducted during service revealed 
distant uncorrected visual acuity of 20/20 to 20/30 in the 
right eye and left eye and distant corrected visual acuity of 
20/20 in the right and left eye.  Uncorrected near vision was 
20/20 in the right eye and left eye or corrected near visual 
acuity was 20/20 in the right and left eye.  No eye 
examination was conducted at the veteran's retirement 
physical conducted in May 1979. 

The service medical records are also notable for showing that 
the veteran suffered from several episodes of allergic 
conjunctivitis during service.  A March 1976 record noted 
subconjunctival hemorrhage of the left eye.  A September 1978 
record noted that an eye examination revealed early 
presbyopia.  A September 1979 record noted that the veteran 
presented with a request for reading glasses.  The service 
examiner referenced the September 1978 eye examination and 
indicated that the veteran had refraction error.  The service 
examiner noted an assessment of presbyopia.  

At VA examinations conducted in August 1980, June 1982, May 
1990, and November 1997, on review of systems, the eye 
examinations revealed pupils that were equal, round, and 
reactive to light and accommodation.  Examination of the 
fundi revealed an increase of light reflex bilaterally and 
arteriolar narrowing bilaterally.  No relevant diagnoses were 
provided.  

VA treatment records include a February 1999 record that 
noted that the veteran was seen in March 1998, during which 
time presbyopia and ocular hypertension were found.  
Corrected central visual acuity in both eyes was 20/20 for 
distance and near vision was to J1.  VA treatment records 
dated in July 1999, January 2000, July 2000, and June 2001, 
similarly showed that eye examinations revealed corrected 
distant and near central visual acuity, more or less 20/20 
and 20/20 in both eyes.   Earlier VA treatment records noted 
an impression of glaucoma suspect bilaterally and 
preeclampsia with presbyopia bilaterally.  Later records 
noted a more firm assessment of ocular hypertension 
bilateral, controlled. 

The March 2003 VA examination reports show that the veteran 
complained of a history of ocular hypertension.  It was noted 
that the optometrist reviewed "medical records."  The 
veteran reported that his eye 'ran' quite a bit and that he 
had to hold things further away from himself.  The eye 
examinations revealed uncorrected central visual acuity for 
near distance was 20/40 and for far distance was 20/50 in the 
right eye.  Corrected central visual acuity for near distance 
was 20/25 and for far distance was 20/25 and 20/30 in the 
right eye.  Uncorrected central visual acuity for near 
distance was 20/40 and for far distance was 20/40 in the left 
eye.  Corrected central visual acuity for near distance was 
20/20 and for far distance was 20/20 in the left eye.  The 
examiner noted the following impressions:  ocular 
hypertension bilaterally controlled; mild cataracts greater 
on the right than on the left; and bilateral dry eye.  The 
examiner opined that the veteran's eye conditions were not 
service-related.  

The Board notes that congenital or developmental defects, 
such as refractive error of the eye, are not diseases or 
injuries within the meaning of applicable regulation. 38 
C.F.R. § 3.303(c) (2003).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature.  VAOPGCPREC 82-90.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  Service connection may be granted for 
diseases of congenital, developmental, or familial origin, 
but not for defects, unless such defect was subject to 
superimposed disease or injury during military service. Id.

The medical evidence of record shows that the veteran 
currently suffers from several eye disorders.  The Board's 
review, however, is limited to whether any decrease in visual 
acuity or refractive error in the right eye and left eye is 
attributable to any incident or incidents of the veteran's 
military service.  As noted above,  refractive error of the 
eye, is not a disorder upon which service-connected 
compensation benefits may be based unless such refractive 
error of the eye was caused by a disease or injury during 
service.  The service medical records document no traumatic 
injury to the veteran's eyes during service.  The episodes of 
allergic conjunctivitis or subconjunctival hemorrhage of the 
left eye the veteran sustained during service have not been 
attributed by competent medical evidence as the cause of the 
refractive error of the right eye and left eye.  

According to the optometrist who conducted the March 2003 VA 
examination, 
none of the veteran's eye conditions is service related.  The 
VA optometrist failed to provide a rationale for her opinion, 
nevertheless, her opinion is supported by the medical 
evidence of record.  While the veteran is competent to 
testify as to any symptomatology experienced or observed at 
any time, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The lay opinion 
of the veteran cannot be accepted as competent evidence to 
the extent that it purports to establish such medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, service connection may not be established for 
refractive error of the eyes in the absence of a disease or 
injury to the eyes that caused it.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for decreased vision (claimed as visual 
defect in the eyes) is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



